DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on September 18, 2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020; February 25, 2021 and February 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,442. Although the claims at claims 1-20 of the present application are being anticipated by claims 1-20 of US Patent No. 10,812,442.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-15, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl et al. US Patent No. 8,694,659.

Regarding claim 1, Stahl et al. disclose “a method comprising: receiving, by a device (Domain-Name System Server 206; Col. 4, lines 50-59 describing FIG. 3, at step 302 one or more of the systems described herein may receive a domain-name-system request. For example, at step 302 receiving module 104 may, as part of domain-name-system server 206 in FIG. 2, receive request 210 from client system 202. As used herein, the term "domain-name-system request" may refer to any request and/or query to a domain-name-system server. For example, a domain-name-system request may include a request to resolve a domain name to an IP address), a request to resolve a domain name (Figure 2, Components 104, 210, Col. 3, lines 21-22 describing a receiving module 104 programmed to receive a domain-name-system request), the request originating from a client (Figure 2, Component 202 describing a client system 202 in communication with a domain-name-system server 206 via a network 204”; “determining, by the device, that a recursive resolver conceals identification of the client” (through a retrieval module Figure 2, Component 108 wherein Retrieval module 108 may identify third-party system 408(1) as an Internet classification provider by identifying a plug-in 412(1) for retrieving information from third-party system 408(1); “identifying, by the device, a server instead of a resolved server responsive to the determination” (Figure 2, Components 106, 220 describing identification module 106 programmed to identify a domain associated with the domain-name-system request. e.g., domain-name-system server may receive a request 210 from client system 202), 2) identify a domain of the domain-name-system request (e.g., a domain 220), and “transmitting, by the device, a response to the request, the response identifies the server” (Figure 2, Components 110, 240 describing a response module 110 programmed to include the classification information in a response to the domain-name-system request and a response to the domain-name-system request (e.g., a response 240).

Figure 2, Component 230; Col. 4, lines 3-8 describing retrieve classification information (e.g., classification information 230) relating to the domain from a third-party system (e.g., from a third-party system 208), and then 4) include the classification information in a response to the domain-name-system request (e.g., a response 240).

As per claim 3, Stahl et al. disclose “determining, by the device, that the recursive resolver is classified as a non-client representative resolver” (Figure 2, Component 230; Col. 4, lines 3-8 describing retrieve classification information (e.g., classification information 230) relating to the domain from a third-party system).

As per claim 5, Stahl et al. disclose “classifying recursive resolver based at least on location information associated with an address of the recursive resolver” (Figure 4; Col. 6, lines 5-18 describing the plug-in may include executable instructions for retrieving the classification information from the Internet classification provider. Additionally or alternatively, the plug-in may include a location of the third-party system acting as the Internet classification provider).

As per claim 6, Stahl et al. disclose “determining, by the device, that a protocol used by the recursive resolver excludes information identifying the client” (Figure 6; Col. 11, line 63-Col.13, line 8 describing various protocol such as NFS, SMB of CIFS to exclude information identifying the client)

As per claim 7, Stahl et al. disclose “transmitting, by the device, the response to the request to cause the client to request a connection to the server, wherein the server is configured to cause the client to establish the connection with a resolved server for the domain name” (Figure 5; Col. 8, line 46-Col. 11, line 62 describing communication interface 522 to provide a direct connection to a remote server via a direct link to a network, such as the Internet. Communication interface 522 may also indirectly provide such a connection through, for example, a local area network (such as an Ethernet network), a personal area network, a telephone or cable network, a cellular telephone connection, a satellite data connection, or any other suitable connection).

Regarding claim 8, Stahl et al. disclose “a method comprising: receiving, by a device (Domain-Name System Server 206; Col. 4, lines 50-59 describing FIG. 3, at step 302 one or more of the systems described herein may receive a domain-name-system request. For example, at step 302 receiving module 104 may, as part of domain-name-system server 206 in FIG. 2, receive request 210 from client system 202. As used herein, the term "domain-name-system request" may refer to any request and/or query to a domain-name-system server. For example, a domain-name-system request may include a request to resolve a domain name to an IP address), a request to resolve a domain name (Figure 2, Components 104, 210, Col. 3, lines 21-22 describing a receiving module 104 programmed to receive a domain-name-system request), the request originating from a client (Figure 2, Component 202 describing a client system 202 in communication with a domain-name-system server 206 via a network 204”; “determining, by the device, that a recursive resolver provides information identifying the client to other recursive resolvers” (through a retrieval module Figure 2, Component 108 wherein Retrieval module 108 may identify third-party system 408(1) as an Internet classification provider by identifying a plug-in 412(1) for retrieving information from third-party system 408(1); “identifying, by the device, a server based on the determination” (Figure 2, Components 106, 220 describing identification module 106 programmed to identify a domain associated with the domain-name-system request. e.g., domain-name-system server may receive a request 210 from client system 202), 2) identify a domain of the domain-name-system request (e.g., a domain 220), and “transmitting, by the device, a response to the request, the response identifies the server” (Figure 2, Components 110, 240 describing a response module 110 programmed to include the classification information in a response to the domain-name-system request and a response to the domain-name-system request (e.g., a response 240).

As per claim 9, Stahl et al. disclose “identifying, by the device responsive to the determination, the server instead of a redirect server” (Figure 2, Components 106, 220 describing identification module 106 programmed to identify a domain associated with the domain-name-system request. e.g., domain-name-system server may receive a request 210 from client system 202), 2) identify a domain of the domain-name-system request (e.g., a domain 220).

As per claim 10, Stahl et al. disclose “determining, by an authoritative domain name service, a classification of the recursive resolver” (Figure 2, Component 230; Col. 4, lines 3-8 describing retrieve classification information (e.g., classification information 230) relating to the domain from a third-party system (e.g., from a third-party system 208), and then 4) include the classification information in a response to the domain-name-system request (e.g., a response 240).

As per claim 11, Stahl et al. disclose “determining, by the device, that the recursive resolver is classified as a non-client representative resolver” (Figure 2, Component 230; Col. 4, lines 3-8 describing retrieve classification information (e.g., classification information 230) relating to the domain from a third-party system).

As per claim 13, Stahl et al. disclose “classifying recursive resolver based at least on location information associated with an address of the recursive resolver” (Figure 4; Col. 6, lines 5-18 describing the plug-in may include executable instructions for retrieving the classification information from the Internet classification provider. Additionally or alternatively, the plug-in may include a location of the third-party system acting as the Internet classification provider).

Figure 5; Col. 8, line 46-Col. 11, line 62 describing communication interface 522 to provide a direct connection to a remote server via a direct link to a network, such as the Internet. Communication interface 522 may also indirectly provide such a connection through, for example, a local area network (such as an Ethernet network), a personal area network, a telephone or cable network, a cellular telephone connection, a satellite data connection, or any other suitable connection).

Regarding claim 15, Stahl et al. disclose “a system comprising: one or more processors, coupled to memory and configured to: receive (Domain-Name System Server 206; Col. 4, lines 50-59 describing FIG. 3, at step 302 one or more of the systems described herein may receive a domain-name-system request. For example, at step 302 receiving module 104 may, as part of domain-name-system server 206 in FIG. 2, receive request 210 from client system 202. As used herein, the term "domain-name-system request" may refer to any request and/or query to a domain-name-system server. For example, a domain-name-system request may include a request to resolve a domain name to an IP address), a request to resolve a domain name (Figure 2, Components 104, 210, Col. 3, lines 21-22 describing a receiving module 104 programmed to receive a domain-name-system request), the request originating from a client (Figure 2, Component 202 describing a client system 202 in communication with a domain-name-system server 206 via a network 204”; “determine that a recursive resolver has been classified either as representing the client to other recursive resolvers or as concealing identification of the client” (through a retrieval module Figure 2, Component 108 wherein Retrieval module 108 may identify third-party system 408(1) as an Internet classification provider by identifying a plug-in 412(1) for retrieving information from third-party system 408(1); “identify a server based at least on classification of the recursive resolver” (Figure 2, Components 106, 220 describing identification module 106 programmed to identify a domain associated with the domain-name-system request. e.g., domain-name-system server may receive a request 210 from client system 202), 2) identify a domain of the domain-name-system request (e.g., a domain 220), and “transmit a response to the request identifying an address of the server” (Figure 2, Components 110, 240 describing a response module 110 programmed to include the classification information in a response to the domain-name-system request and a response to the domain-name-system request (e.g., a response 240).

As per claim 17, Stahl et al. disclose “wherein the one or more processors are further configured to identify a resolved server as the server based on classifying the recursive resolver as concealing identification of the client” (through a retrieval module Figure 2, Component 108 wherein Retrieval module 108 may identify third-party system 408(1) as an Internet classification provider by identifying a plug-in 412(1) for retrieving information from third-party system 408(1).

As per claim 19, Stahl et al. disclose “classifying recursive resolver based at least on location information associated with an address of the recursive resolver” (Figure 4; Col. 6, lines 5-18 describing the plug-in may include executable instructions for retrieving the classification information from the Internet classification provider. Additionally or alternatively, the plug-in may include a location of the third-party system acting as the Internet classification provider).

As per claim 20, Stahl et al. disclose “wherein the one or more processors are further configured to classify the recursive resolver based at least on an autonomous system number corresponding to the recursive resolver (Col. 5, line 64-Col. 6, line 13 describing a ping as Autonomous System (AS) number corresponding to the recursive resolver).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. US Patent No. 8,694,659 in view of Ghosh US Patent No. 8,489,724.

Regarding claim 4, most of the limitations of this claim have been noted in the rejection of claims 3. Applicant’s attention is directed to the rejection of claim 3 above. It is noted however, Stahl et al. did not specifically disclose “classifying the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” as recited in the instant claim 4. On the other hand, Ghosh achieves the aforementioned claimed features by providing a CNAME-based round-trip time measurement in a content delivery network (See Ghosh Title, Abstract). In particular, Ghosh discloses “classifying the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” (Figure 3; Col. 2, lines 16-19 describing round-trip time (RTT) calculation using transmission and resolution of a canonical name (CNAME) record; Col. 5, line 62-Col. 6, line 51 describing classifying based on round trip times of packets communicated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the system of Stahl et al. with the system of Ghosh because they are directed resolving domain name servers and are both from the same field of endeavor. Such combination would have enhanced the versatility of Stahl et al. by allowing it to efficiently direct user requests for content while enabling the CDN to more 

Regarding claim 12, most of the limitations of this claim have been noted in the rejection of claims 11. Applicant’s attention is directed to the rejection of claim 11 above. It is noted however, Stahl et al. did not specifically disclose “classifying the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” as recited in the instant claim 12. On the other hand, Ghosh achieves the aforementioned claimed features by providing a CNAME-based round-trip time measurement in a content delivery network (See Ghosh Title, Abstract). In particular, Ghosh discloses “classifying the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” (Figure 3; Col. 2, lines 16-19 describing round-trip time (RTT) calculation using transmission and resolution of a canonical name (CNAME) record; Col. 5, line 62-Col. 6, line 51 describing classifying based on round trip times of packets communicated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the system of Stahl et al. with the system of Ghosh because they are directed resolving domain name servers and are both from the same field of endeavor. Such combination would have enhanced the versatility of Stahl et al. by allowing it to efficiently direct user requests for content while enabling the CDN to more accurately route user requests for content based on accurate RTT measurements between edge POPs and LDNS.

Figure 2, Components 106, 220 describing identification module 106 programmed to identify a domain associated with the domain-name-system request. e.g., domain-name-system server may receive a request 210 from client system 202), 2) identify a domain of the domain-name-system request (e.g., a domain 220).

Regarding claim 16, most of the limitations of this claim have been noted in the rejection of claims 15. Applicant’s attention is directed to the rejection of claim 15 above. It is noted however, Stahl et al. did not specifically disclose ““wherein the one or more processors are further configured to identify a redirect server as the server based on classifying the recursive resolver as representing the client to other recursive resolvers”” as recited in the instant claim 16. On the other hand, Ghosh achieves the aforementioned claimed features by providing a CNAME-based round-trip time measurement in a content delivery network (See Ghosh Title, Abstract). In particular, Ghosh discloses “wherein the one or more processors are further configured to identify a redirect server as the server based on classifying the recursive resolver as representing the client to other recursive resolvers” (Col. 12, lines 8-36 describing GSLB in PoP X will redirect the client requests to only m edge PoPs, instead of M edge PoPs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the system of Stahl et al. with the system of Ghosh because they are directed resolving domain name servers and are 

Regarding claim 18, most of the limitations of this claim have been noted in the rejection of claims 15. Applicant’s attention is directed to the rejection of claim 15 above. It is noted however, Stahl et al. did not specifically disclose “classify the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” as recited in the instant claim 18. On the other hand, Ghosh achieves the aforementioned claimed features by providing a CNAME-based round-trip time measurement in a content delivery network (See Ghosh Title, Abstract). In particular, Ghosh discloses “classify the recursive resolver based at least on round trip times of packets communicated with the recursive resolver” (Figure 3; Col. 2, lines 16-19 describing round-trip time (RTT) calculation using transmission and resolution of a canonical name (CNAME) record; Col. 5, line 62-Col. 6, line 51 describing classifying based on round trip times of packets communicated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the system of Stahl et al. with the system of Ghosh because they are directed resolving domain name servers and are both from the same field of endeavor. Such combination would have enhanced the versatility of Stahl et al. by allowing it to efficiently direct user requests for content while enabling the CDN to more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 10, 2021